MEMORANDUM **
Salvador Pineda-Rodriguez appeals from his guilty plea conviction for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a). Pineda-Rodriguez’s counsel has filed a brief pursuant to An-*924ders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating there are no arguable issues for review and seeking to withdraw as counsel of record. Pineda-Rodriguez has not filed a pro se supplemental brief. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues for review. Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.